Citation Nr: 0609055	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which the RO denied the benefit sought 
on appeal.  The appellant is the widow of a veteran who had 
active duty from October 1942 to October 1945 and who died in 
November 2000.  She appealed the April 2004 rating decision 
to the BVA, and the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. An unappealed rating decision dated in June 2001 denied 
service connection for the veteran's cause of death.  

3.  In August 2001, a Decision Review Officer considered all 
evidence of record and continued the denial of service 
connection for the veteran's cause of death.   

4.  The evidence received since the August 2001 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.  



CONCLUSIONS OF LAW

1. An August 2001 RO decision that denied entitlement to 
service connection for the veteran's cause of death is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005). 

2.  The evidence received subsequent to the August 2001 RO 
decision is new but not material, and the claim for service 
connection for the veteran's cause of death remains denied. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the appellant was 
provided notice by letter dated in February 2004.  This 
letter, provided to the appellant prior to the April 2004 
rating decision in this case, notified her of the substance 
of the VCAA, including the type of evidence necessary to 
establish service connection for cause of death benefits and 
whether or not the appellant or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA would seek to provide; and 
(3) informing the appellant about the information and 
evidence the appellant was expected to provide.   

Thereafter, the appellant received the April 2004 rating 
decision, the August 2004 Statement of the Case (SOC) and the 
April 2005 Supplemental Statement of the Case (SSOC).  
Collectively, these documents issued in connection with this 
appeal notified the appellant of the evidence considered, the 
pertinent laws and regulations and the reasons her claim was 
denied.  The Board notes that the February 2004 letter did 
not specifically tell the appellant to provide any evidence 
in her possession that pertained to her claim; however, the 
letter informed the appellant that she should submit any 
additional records that she felt should be considered.  The 
February 2004 letter also did not inform the appellate of the 
elements necessary to reopen a finally adjudicated claim 
pursuant to 38 C.F.R. § 3.156.  However, the appellant was 
provided this information in the August 2004 SOC.  

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim, but the Board acknowledges that she 
was not provided with notice of the type of evidence 
necessary to establish an effective date of an award.  See 
Dingess, supra.  Despite the inadequate notice provided to 
the appellant on the effective date element, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
effective date to be assigned are rendered moot.  

Neither the appellant nor her representative has contended or 
argued that any defect or deficiency in the VCAA notice that 
may be present has resulted in any prejudice in the 
adjudication of this appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  As will be 
discussed below, the appellant contends the VA has not 
fulfilled its duty to assist in obtaining the veteran's 
complete service records.  In doing so, she relies upon a May 
2002 National Personnel Records Center (NPRC) letter that 
reported a service record needed to respond to an inquiry 
made by the appellant was not contained in NPRC's files; and 
that if the record was located at NPRC in July 1973, it may 
have been destroyed by a July 1973 fire.  NPRC reported to 
the appellant that alternative record sources often contain 
information which can be used to reconstruct service records.  
Based upon this statement, the appellant requested that the 
VA assist in reconstructing the veteran's military records in 
order to determine whether the records showed he was entitled 
to a Combat Infantryman Badge.     

In this regard, the Board observes that the claims file 
contains both service personnel records and service medical 
records pertaining to the veteran.  These records include the 
veteran's October 1942 entrance examination, medical records 
pertaining to his December 1944 gunshot wound injury, and his 
October 1945 separation qualification document.  The claims 
file additionally contains the veteran's October 1945 
application for compensation seeking service connection for 
the December 1944 gunshot wound injury, rating decisions 
regarding this injury, and a December 1959 neurological 
examination that included an examination of the veteran's 
cranial nerves.  Contrary to the appellant's contentions, 
there is no indication to the Board that the veteran's 
service records are incomplete or that any records were 
destroyed in the July 1973 fire that took place at NPRC.  
While the May 2002 NPRC letter reported that a record needed 
to respond to an inquiry made by the appellant was not 
contained in NPRC's files, it also indicated that NPRC was 
uncertain as to whether the record was located at NPRC in 
July 1973 or if it had in fact been destroyed by the fire.  
While NPRC noted that alternative record sources contained 
information which could be used to reconstruct service record 
data lost in the fire, it appears that NPRC reviewed those 
sources and notified the appellant of its findings.  
Therefore, further assistance in regards to this issue is not 
required.   

Additionally, the Board finds that further development is not 
necessary as to this issue since the RO conceded in the April 
2004 rating decision that the veteran served in a combat 
environment while in service.  The veteran's combat status is 
clearly reflected by his award of the Purple Heart medal.  
Therefore, the veteran's eligibility for a Combat Infantryman 
Badge is not probative to the outcome of this appeal since 
the Board already presumes that he served in combat based 
upon the award of the Purple Heart.  

Lastly, the Board notes that the veteran's private medical 
records have been associated with the claims file.  The 
veteran was also afforded a VA examination in February 2000 
regarding his claim for post-traumatic stress disorder 
(PTSD), during which the examiner expressed an opinion about 
the medical question presented on appeal.  Neither the 
appellant nor her representative has made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
connection with this claim.  Accordingly, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and the case is 
ready for appellate review.

B. Evidence

Historically, a March 2000 rating decision denied the veteran 
service connection for (1) closed head injury syndrome and 
(2) status as a prisoner of war (POW).  The RO reviewed the 
veteran's service records, prior rating decisions based upon 
those records, and an August 1999 statement from Steve 
Georgiou, M.D. in which Dr. Georgiou diagnosed the veteran 
with a progressive closed head injury based upon a history 
provided by the appellant.  The RO also reviewed a February 
2000 VA PTSD examination report, in which the examiner 
indicated that he was unaware of any theoretically viable 
link between a presumed closed head injury in service and the 
veteran's dementia.  He stated that if the veteran had 
sustained a progressive closed head injury in service, it 
would have interfered with his ability to perform as a 
roofer, as a business person, or both.  He also reported that 
the effects of such an injury were not likely to escape 
detection for 40 years and then cause profound dementia.  In 
denying the claim, the RO noted that the veteran's service 
records indicated he served as a demolition specialist; and 
that he was shot in the hand in December 1944 while cutting 
down trees in a road-building operation.  Nothing in the 
veteran's service records indicated that the veteran had been 
captured in service or that he experienced a head injury in 
service.  

The veteran passed away in November 2000 at the age of 78.  
Parkinsonism was certified as the immediate cause of death on 
his death certificate; and dementia was listed as another 
significant condition contributing to the veteran's death.  
At the time of his death, the veteran was service-connected 
for moderate and complete paralysis of the right ulnar nerve 
secondary to a gunshot wound and PTSD.  He was not service-
connected for a closed head injury incurred in service.

The appellant contends that the veteran sustained a head 
injury during service that was either a proximate cause or a 
contributory factor in the development of the veteran's 
Parkinson's disease and/or dementia, which eventually led to 
his death.  In a June 2001 rating decision, service 
connection for the cause of the veteran's death was denied on 
the basis that a review of the veteran's medical records did 
not reveal a history or treatment for Parkinson's disease 
during active service or within one year of his discharge 
from active duty.  The RO noted that the veteran had been 
service-connected only for residuals of a gunshot wound and 
PTSD.  Therefore, service connection for the cause of the 
veteran's death was denied since the evidence failed to show 
that either the veteran's Parkinson's disease or dementia was 
related to service.  

The appellant submitted a Notice of Disagreement in June 
2001.  Thereafter, in July 2001, Jay Kaner, D.O., F.A.C.N., 
submitted a letter on the appellant's behalf in which he 
opined that it was as least as likely as not that injuries 
sustained to the veteran's head during service may have been 
a proximate cause of the veteran's neurologic degenerative 
disorder which eventually led to his death.  He relied upon a 
Duke University study entitled "Documented Head Injury in 
Early Adulthood and Risk of Alzheimer's Disease and other 
Dementias."  This article indicated that moderate and severe 
head injuries in young men may be associated with an 
increased risk of Alzheimer's disease and other dementias in 
late life.  

In August 2001, the appellant testified before a Decision 
Review Officer (DRO) that her husband told her that he was 
captured by the Japanese for a few days while in service. See 
August 2001 hearing transcript, p. 3.  He told her that he 
and another serviceman attempted to rescue an American who 
had been captured; and in the process, were captured 
themselves and held for three days. Id.  The appellant 
testified that her husband reported being tied up and beaten 
around all parts of his body, including the head. Id., p. 4.  
She asserted that her husband told her this information prior 
to the onset of his Parkinson's disease and dementia. Id.  
She also stated that the veteran was not a complainer, and 
that he never shirked his duties.  Id., p. 10.

Thereafter, the DRO reconsidered all evidence in the claims 
file, particularly the veteran's service medical records, the 
veteran's death certificate, the August 1999 statement from 
Dr. Georgiou, the February 2000 VA examination report, Dr. 
Kaner's July 2001 statement, the appellant's August 2001 DRO 
hearing testimony, and the Duke University closed head injury 
study.  In an August 2001 Statement of the Case (SOC), the 
DRO continued to deny service connection for the veteran's 
cause of death on the basis that (1) the February 2000 VA 
examination did not associate the veteran's dementia with a 
closed head injury; (2) the veteran's service medical records 
did not support his claim of a head injury occurring in 
service; and (3) the Duke University study relied upon by Dr. 
Kaner was not applicable to this case since only head 
injuries documented in service medical records were 
considered valid for the study.  Additionally, the DRO 
questioned the credibility of the veteran's statements 
regarding the alleged head injury since his statements 
contradicted the evidence set forth in his service records.

In May 2003, the appellant's representative submitted 
correspondence from the National Personnel Records Center 
(NPRC) dated in May 2002.  This letter indicated that the 
appellant inquired as to whether her husband was entitled to 
a Combat Infantryman Badge for his service during WWII.  NPRC 
reported that a record needed to respond to the appellant's 
inquiry was not contained in NPRC's files; and that if the 
record was located at NPRC in July 1973, it may have been 
destroyed by a fire that occurred during that time.  NPRC 
noted that there were alternative record sources that often 
contained information which could be used to reconstruct 
service record data lost in the fire.  Thereafter, it listed 
specific service medals the veteran received for his service, 
including the Purple Heart Medal but not the Combat 
Infantryman Badge, obtained from the veteran's separation 
from service document.  NPRC reported that it could not tell 
from the veteran's report of separation what infantry or 
ground combat unit the veteran was in; and stated that this 
information was needed before a Combat Infantryman Badge 
could be issued.  In addition, NPRC provided the appellant 
with a record from the Office of the Surgeon General, 
Department of the Army, containing hospitalization 
information.  This record indicated that the veteran had been 
hospitalized for 320 days for treatment of a gunshot wound.  

In a May 2003 statement attached to the NPRC records, the 
appellant's representative asserted that the RO based its 
June 2001 decision, in part, on a perception that the veteran 
was not involved in combat given his assignment to an 
engineering battalion and because the veteran was "not 
awarded any combat decorations."  Based upon the information 
from NPRC, he requested that the VA assist the appellant in 
further development of this claim [in proving that the 
veteran was involved in combat] given that it appeared that 
the veteran's military records were destroyed by the July 
1973 fire at NPRC, and that these records must be 
reconstructed from alternate sources.

In an April 2004 rating decision, service connection for the 
veteran's cause of death remained denied on the basis that 
the evidence failed to show that the veteran's death was 
related to service.  In continuing to deny the claim, the RO 
conceded that the veteran served in a combat environment.  
However, the RO asserted that a review of the record 
illustrated no medical evidence that established a 
relationship between the veteran's service-connected 
disabilities and his cause of death.  In doing so, the RO 
acknowledged Dr. Kaner's opinion as to a relationship between 
head injuries and later dementia; however, the RO relied upon 
the fact that the veteran was not service-connected for 
residuals of a head injury at the time of his death to 
support the decision.  

In May 2004, the appellant submitted a Notice of 
Disagreement.  Thereafter, in an August 2004 VA Form 9, she 
argued that the VA had not fulfilled its duty to assist in 
obtaining the veteran's service records and in not affording 
her the benefit of the doubt.

C. Law and Analysis 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312 
(c)(1).  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death. 
38 C.F.R. § 3.312 (c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312 (c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310. 

As noted above, the RO previously considered the appellant's 
claim for service connection for the veteran's cause of 
death.  In the June 2001 rating decision, the RO reconsidered 
the evidence set forth in the March 2000 rating decision, as 
well as the veteran's November 2000 death certificate.  In 
the August 2001 SOC, the DRO reconsidered the evidence set 
forth in the June 2001 rating decision, as well as Dr. 
Kaner's July 2001 statement, the Duke University Closed Head 
Injury Study, and the appellant's August 2001 DRO hearing 
testimony.  The appellant was provided notice of the June 
2001 rating decision and the August 2001 SOC.  The appellant 
did not file a Substantive Appeal in response.  Therefore, 
the June 2001 rating decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In May 2003, the appellant requested that her claim for cause 
of death benefits be reopened.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an 
appellant seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

The evidence associated with the claims file since the June 
2001 rating decision and August 2001 SOC consists of a May 
2003 statement by the appellant's representative, a May 2002 
letter from NPRC, and a record from the Office of the Surgeon 
General.  This evidence is new evidence, in that it was not 
previously physically of record at the time of the June 2001 
rating decision.  However, the evidence is not "material 
evidence" because it does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  
Specifically, the evidence does not establish that the 
veteran experienced a head injury during service that caused 
or contributed substantially or materially to the veteran's 
death.  

The May 2003 statement from the appellant's representative 
asserted that the NPRC and hospitalization records supported 
the proposition that the veteran was engaged in combat while 
in service.  The Board observes that for injuries which were 
alleged to have occurred in combat, 38 U.S.C. § 1154(b) 
provides a relaxed evidentiary standard of proof to determine 
service connection.  See Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  When an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§§ 3.304(d) (2005).  "Satisfactory evidence" is credible 
evidence.  See Collette v. Brown, 82 F.3d at 392.  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of 
some inservice incident to which the current disability may 
be connected.  See Collette v. Brown, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Based upon the May 2002 NPRC letter, the appellant requested 
the VA assist her in further development of this claim on the 
basis that the veteran's service records were incomplete as 
they may have been destroyed by the July 1973 fire.  As set 
forth above in Section A, the Board has reviewed the 
veteran's service records and finds no indication that they 
are in incomplete.  Regardless, the Board does not find that 
additional development is necessary as to the issue of 
whether the veteran qualified as a combat veteran since (1) 
the RO already conceded that the veteran served in a combat 
environment in the April 2004 rating decision and (2) the 
veteran's status as a combat veteran would not, alone, raise 
a reasonable possibility of substantiating the claim.  The RO 
did acknowledge that lay evidence may serve to establish 
service connection for certain combat veterans; however, the 
provisions of 38 U.S.C.A. § 1154(b) also provide that such 
lay evidence must be consistent with the circumstances, 
conditions, or hardships of combat.  In this case, although 
it is alleged that the veteran sustained closed head trauma 
after being beaten while held as a prisoner of war, the 
documented circumstances of the veteran's service did not 
include prisoner of war status.  As such his lay statements 
may not serve to establish the incurrence of a head injury in 
combat as a prisoner of war.  

The Board notes further that neither the letter from the NPRC 
or the records from the Office of the Surgeon General (SGO) 
provide such nexus evidence.  The Board observes that while 
the SGO extracts relating the veteran's hospitalization for 
his inservice hand injury were not of record, such records 
are not both new and material evidence sufficient to reopen 
the appellant's claim because such records essentially 
document facts (related to a disability not at issue in this 
case) that were already of record.  See also 38 C.F.R. 
§ 3.156(a) (2005) (requiring VA to reconsider a prior denial 
where a supplemental report from the service department is 
received that is both new and material).  Without competent 
nexus evidence received in connection with the request to 
reopen the claim for service connection, there is no 
reasonable possibility of substantiating the appellant's 
claim that a head injury in service substantially or 
materially contributed to the cause of the veteran's death.  
For these reasons, the evidence is not material and the 
appellant's appeal must be denied.    

While the claims file contains the July 2001 opinion from Dr. 
Kaner in which he indicated it was as least as likely as not 
that a head injury sustained by the veteran in WWII "may 
have been a proximate cause" of the veteran's neurologic 
disorder, the doctor relied upon the Duke University Study in 
support of his opinion (emphasis added).  As the Duke 
University Study is a general study found not to be 
applicable to the appellant's claim upon prior 
reconsideration by the DRO, Dr. Kaner's opinion was given 
less probative value by the RO than other evidence and 
determined not to constitute sufficient evidence to 
substantiate the appellant's claim.  Since the appellant did 
not appeal the prior RO determination which considered Dr. 
Kaner's statement, it became final, and his statement may not 
serve as new and material evidence sufficient to reopen the 
current claim.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death has not been submitted, and the appeal is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


